Title: From James Madison to Albert Gallatin, 9 December 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Decr. 9th. 1807.

I have the honor to request that you cause a warrant to be issued in favor of Timothy Pickering, for Two thousand dollars, to be paid out of the appropriations for Barbary purposes.  The said Timothy Pickering, being the holder of the enclosed Bill of Exchange on the Secretary of State, dated the 19th. of August last, drawn by James Simpson, Consul of the United States at Tangier.  Mr. Simpson to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

